IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-20812
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ADAM SALINAS RIVERA,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-01-CR-134-1
                      --------------------
                         August 20, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Adam Salinas Rivera appeals his guilty-plea conviction for

possession of a machinegun in violation of 18 U.S.C. § 922(o).

He asserts that his conviction should be vacated because the

statute’s ban on the mere intrastate possession of a machinegun

is unconstitutional.

     In United States v. Knutson, 113 F.3d 27 (5th Cir. 1997), we

upheld the constitutionality of 18 U.S.C. § 922(o).    “Until the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-20812
                                -2-

Supreme Court suggests otherwise, we are bound by Knutson.”

United States v. Polk, 118 F.3d 286, 294 (5th Cir. 1997).     We are

unpersuaded that the Supreme Court’s decision in United States v.

Morrison, 529 U.S. 598 (2000), undermines our precedent in

Knutson.   Rivera’s constitutional challenge to 18 U.S.C. § 922(o)

consequently is foreclosed.   The judgment of the district court

is AFFIRMED.

     Rivera has also filed a petition for initial hearing by the

en banc court.   Because Rivera fails to meet the stringent

standards for cases warranting initial en banc consideration,

see FED. R. APP. P. 35(a); Point Landing, Inc. v. Omni Capital

Int’l, Ltd., 795 F.2d 415, 419 (5th Cir. 1987)(en banc), his

petition for initial hearing en banc is DENIED.

     JUDGMENT AFFIRMED; PETITION FOR EN BANC HEARING DENIED.